—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered August 28, 1995, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crimes of criminal posses*790sion of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree and was sentenced to concurrent prison terms of 3 to 9 years. Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues which may be raised. Based upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the subject crimes and received a sentence which was neither harsh nor excessive. Consequently, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.